
	
		III
		112th CONGRESS
		1st Session
		S. RES. 100
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Bennet (for himself,
			 Mrs. Murray, Mr. Merkley, and Mr.
			 Hatch) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			March 14, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating March 11, 2011, as World
		  Plumbing Day.
	
	
		Whereas the industry of plumbing plays an important role
			 in safeguarding the public health of the people of the United States and the
			 world;
		Whereas 884,000,000 people around the world do not have
			 access to safe drinking water;
		Whereas 2,600,000,000 people around the world live without
			 adequate sanitation facilities;
		Whereas the lack of sanitation is the largest cause of
			 infection in the world;
		Whereas in the developing world, 24,000 children under the
			 age of 5 die every day from preventable causes, such as diarrhea contracted
			 from unclean water;
		Whereas safe and efficient plumbing helps save money and
			 reduces future water supply costs and infrastructure costs;
		Whereas the installation of modern plumbing systems must
			 be accomplished in a specific, safe manner by trained professionals in order to
			 prevent widespread disease, which can be crippling and deadly to the
			 community;
		Whereas the people of the United States rely on plumbing
			 professionals to maintain, repair, and rebuild the aging water infrastructure
			 of the United States; and
		Whereas Congress and plumbing professionals across the
			 United States and the world are committed to safeguarding public health: Now,
			 therefore, be it
		
	
		That the Senate designates March 11,
			 2011, as World Plumbing Day.
		
